Citation Nr: 1750608	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for lumbar degenerative disc disease, to include as secondary to service-connected lumbar paravertebral myositis secondary to strain and/or residuals of a left ankle fracture.

3.  Entitlement to an increased disability rating in excess of 20 percent for lumbar paravertebral myositis secondary to strain.

4.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a left ankle fracture.

5.  Entitlement to an increased disability rating in excess of 20 percent for bilateral nephrolithiasis.

6.  Entitlement total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1977 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision and an April 2016 Decision Review Officer (DRO) decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In Mach 2013, he appointed attorney Eric A. Gang as his representative.

In addition to the Veteran's service connection claim for depression and his increased rating claims for nephrolithiasis and residuals of a left ankle fracture, the April 2016 DRO decision denied entitlement to service connection for hypercalcemia and "hyperthyridis."  The Veteran filed a timely notice of disagreement for all issues in July 2016.  A subsequent November 2016 DRO decision granted entitlement to service connection for hypothyroidism, claimed as hypercalcemia condition and hyperthyridis condition.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal with regard to the service connection claims for hypercalcemia and hyperthyridis.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these issues are no longer before the Board.  The Board notes that the Veteran submitted a notice of disagreement in response to this decision in March 2017.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that shows that the RO has acknowledged receipt of that notice of disagreement is processing that appeal.  Therefore, a remand for the issuance of a statement of the case is not required at this time.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (concluding that if a notice of disagreement remains unprocessed, a remand is required for the issuance of a statement of the case).

In a February 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  

The issues of entitlement to an increased disability rating in excess of 20 percent for lumbar paravertebral myositis secondary to strain; entitlement to an increased disability rating in excess of 20 percent for residuals of a left ankle fracture; entitlement to an increased disability rating in excess of 20 percent for bilateral nephrolithiasis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, diagnosed as major depressive disorder, is attributable to pain from his service-connected disabilities, including his lumbar paravertebral myositis, residuals of a left ankle fracture, and bilateral nephrolithiasis.

2.  It is at least as likely as not that the Veteran's lumbar degenerative disc disease is related to active service.
CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder, diagnosed as major depressive disorder, is proximately due to, or the result of, his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

Psychiatric Disorder

The Board initially notes that the Veteran has a current diagnosis of major depressive disorder.  See June 2017 evaluation from Dr. T.  The Veteran contends that his psychiatric disorder is secondary to his service-connected disabilities.  The Veteran is currently service-connected for lumbar paravertebral myositis secondary to strain, residuals of a left ankle fracture, bilateral nephrolithiasis, hemorrhoids, and hyperparathyroidism.  Given that the Veteran has a current disability, the issue at question is whether there is a nexus between the Veteran's current psychiatric disability and his service-connected disabilities.

In addressing this question, the April 2016 VA examiner opined that it was less likely than not that the Veteran's psychiatric disorder was proximately due to, or the result of, the Veteran's service-connected bilateral nephrolithiasis.  The examiner stated that there was no evidence in the literature of a direct physiological consequence between this disability and the Veteran's unspecified depressive disorder.  The Board finds that this opinion should be afforded minimal probative value.  As the examiner did not indicate what literature he reviewed before determining that there was no evidence of such a relationship, it is unclear whether he exhausted reasonable efforts of research.  Thus, it is questionable whether a sufficient foundation exists for his conclusion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  The examiner also did not consider whether the Veteran's psychiatric disorder was secondary to another service-connected disability, such as his lumbar spine or left ankle disabilities.

In June 2017, another opinion was provided by Dr. T., a clinical psychologist, after she conducted a psychological evaluation of the Veteran.  The Veteran informed Dr. T. that he could pass kidney stones as often as two times a day and the pain could last up to two weeks.  Chronic pain from his bilateral nephrolithiasis resulted in depressive-like symptoms.   He also described suffering from back and ankle problems that caused serious movement complaints as well as psychological pain.  Based on her evaluation, Dr. T. diagnosed the Veteran with severe major depressive disorder and generalized anxiety disorder.  Dr. T. also concluded that it was at least as likely as not that the Veteran's depressive disorder was the result of pain from his service-connected lumbar paravertebral myositis, residuals of a left ankle fracture, and bilateral nephrolithiasis.  

In the rationale, Dr. T. cited to a 2014 article from Continuing Education in Anesthesia Critical Care & Pain for the proposition that patients who experience chronic pain in any area of the body usually have a high probability of developing a severe psychopathology such as major depressive disorder.  See A. Surah et al., 14 Chronic Pain and Depression, Continuing Education in Anesthesia Critical Care & Pain 85 (2014).  In addition, Dr. T. added that a 2015 article from the Canadian Journal of Psychiatry showed that if not treated properly, the Veteran's symptoms could led to a more severe psychopathology or suicide attempts.  See J. Katz et al., Chronic Pain, Psychopathology, and DSM-5 Somatic Symptom Disorder, 60 Can. J. Psychiatry 160 (2015).  While Dr. T. acknowledged that the exact etiology could be linked to another factor, the literature and her clinical expertise suggested that it was at least as likely as not due to chronic pain.  The Board finds that this opinion is highly probative as Dr. T. reached her conclusion after evaluating the Veteran, and it was supported by her review of relevant medical literature as well as her professional expertise.

The Board consequently finds that the most probative evidence demonstrates that the Veteran's major depressive disorder is due to, or the result of, pain from his service-connected disabilities, including his lumbar paravertebral myositis, residuals of a left ankle fracture, and bilateral nephrolithiasis.  Although the Veteran has received diagnoses for different psychiatric disorders, the evidence does not differentiate symptoms attributable to major depressive disorder versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his major depressive disorder.  Service connection for a psychiatric disorder, diagnosed as major depressive disorder, is therefore granted as secondary to service-connected disabilities.  38 C.F.R. § 3.310.  In light of this grant of secondary service connection, the Board need not consider whether the Veteran's psychiatric disorder is directly related to service.  

Lumbar Degenerative Disc Disease

In this case, the record has raised the theory that the Veteran's lumbar degenerative disc disease is directly related to service; or alternatively, secondary to his service-connected lumbar paravertebral myositis secondary to strain and/or residuals of a left ankle fracture.  The record shows that he has a current diagnosis of lumbar degenerative disc disease.  See April 2016 VA examination.

The Veteran's DD 214 documented that his military occupational specialty (MOS) during his active service was unit supply specialist, and he served in that position for 14 years and 8 months.  The DD 214 also indicated that he worked as a material storage and handling specialist for 8 years and 1 month.  

His service treatment records (STRs) reflect that no relevant abnormalities were noted in his October 1975 enlistment examination, and he denied having a history of recurrent back pain in the associated Report of Medical History.  In January 1985, the Veteran reported low back pain related to lifting.  The assessment was muscle strain of the back.  A similar report and assessment was noted in December 1986.  In January 1987, the Veteran denied having recurrent back pain in his Report of Medical History.  The spine/other musculoskeletal category was still marked as normal in the clinical evaluation of the January 1987 service examination.  Later in September 1987, the Veteran again reported having low back pain.  He complained of similar symptoms in August 1988.  In June 1989, the Veteran received a profile for 5 days after reporting low pain.  When the Veteran also complained of low back pain in August 1989, the record stated that he had a history of low back pain for 2 years.  One STR summarized that the Veteran experienced lumbar strain August 1987, September 1987, October 1988, June 1989, and August 1989.

In February 1990, the Veteran reported having low back pain that he stated was due to lifting equipment.  While the Veteran continued to complain of low back pain in July 1991, the diagnosis at that time was possible kidney stones.  In an August 1991 service examination, no abnormalities were noted in the spine/other musculoskeletal category.  The examination report stated that the Veteran's back had a full range of motion and normal strength.  However, the Veteran reported having a history of recurrent back pain in the August 1991 Report of Medical History.  A subsequent May 1992 STR noted the Veteran's complaint of low back pain after moving heavy items the previous day.  He was assessed to have mechanical low back pain.  The Veteran underwent a separation examination June 1992, and the report still noted that there were no abnormalities in the spine.  Nevertheless, the Veteran continued to report having recurrent back pain in the June 1992 Report of Medical History,

After service, the Veteran reported having low back pain in an October 1992 VA general medical examination.  However, the only diagnosis was lumbar paravertebral myositis that was secondary to sprain.  The record also shows that the Veteran worked for the United States Postal Service (USPS) for 17 years before he retired in 2012.  See April 2016 VA examination.  A November 2003 USPS medical examination and assessment indicated that the functional requirements of the Veteran's position included heavy lifting, up to 70 pounds; moderate lifting, 15 to 44 pounds; light lifting, under 15 pounds; heavy carrying, 45 pounds and over; and moderate carrying, 15 to 44 pounds.

During a subsequent February 1992 VA examination of the spine, the diagnosis was lumbosacral myositis.  The VA treatment records show that the Veteran continued to complain of low back pain after this examination.  See October 1996 VA medical certificate; December 1996 VA treatment record.

In 2003, the Veteran's private treatment records reported evidence of disc degeneration.  A May 2003 x-ray of the lumbar spine conducted by Dr. R. noted in the impression that he had anterior lumbar spondylosis that was worse at the upper lumbar and lower thoracic spine; Schmorl nodes at the lower thoracic vertebrae; decrease in the L5-S1 intervertebral space with an associated dorsal spondylotic bar; spondylotic bar at L3 posteriorly; and muscle spasm.  A June 2003 lumbar spine MRI report from Dr. M. reported in the impression the presence of right paracentral disc protrusion at L5-S1, with impingement of the right-sided intraspinal S1 nerve root; T1-T12, T12-L1, L3-L4, and L4-L5 central bulging disks with associated mild desiccation and disc degeneration at those levels; and T11 and T12 inferior end plates Schmorl node formation.

In September 2007, a VA treatment record stated that the Veteran's acute low back pain had not improved since a false step in the bathtub.  The record also stated that a lumbar spine x-ray report showed evidence of discogenic disease in the lumbar area and evidence of acute onset of low back pain associated with muscle spasm.  During a May 2011 VA examination of the lumbar spine, the Veteran was diagnosed with lumbar degenerative disc disease as well as lumbar paravertebral myositis secondary to muscle strain, and lumbar muscle spasm.

In conjunction with an April 2016 VA examination of the Veteran's lumbar spine, the examiner provided an opinion on the etiology of his degenerative disc disease.  The examiner opined that it was less likely than not that the disorder was directly related to service.  The examiner noted that the STRs were silent for a diagnosis of lumbar degenerative disc disease.  The examiner also stated that he concurred with an April 2011 VA opinion concerning secondary service connection, which stated that the claimed lumbar degenerative disc disease was an expected change related to the normal process of aging.  The Board finds that this opinion provides little probative value as it did not address all of the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Although the STRs did not document a diagnosis of degenerative disc disease, the examiner failed to address whether the Veteran's in-service complaints of low back pain were related to his current disorder.
  
In January 2017, Dr. S. provided a letter that addressed the etiology of the Veteran's lumbar degenerative disc disease after examining the Veteran.  Although Dr. S. did not provide an explicit opinion in the letter, he did discuss how the disorder could have been caused by activities during active service.  Dr. S. noted that the Veteran served in the Army as a supply clerk for 15 years, and he spent much of his time loading large volumes of heavy boxers.  In addition, Dr. S. noted that the Veteran retired from his USPS job in 2012.  According to Dr. S., studies have found that the primary factors that could promote disc degeneration included genetic inheritance, aging, nutritional compromise, and loading history due to tissue weakening.  The precipitating cause is structural disruption occurring from injury or fatigue failure.  Dr. S. quoted a 2006 article from Spine, stating that "[e]environmental risk factors for disc degeneration include high and repetitive mechanical loading, and smoking cigarettes.  Disc prolapse is closely associated with heavy lifting, but not with other features of spinal degeneration or age, suggesting that prolapse is not an integral part of the aging process."  Michael A. Adams et al., What is Intervertebral Disc Degeneration, and What Causes It?, 31 Spine 2151 (2006).

The Board finds that this explanation provides great probative value as Dr. S. addressed relevant information from the Veteran's military service and cited to medical literature to substantiate the causative relationship between the Veteran's current lumbar degenerative disc disease and his activities during active service.  Furthermore, the 2006 article cited by Dr. S. challenges the VA examiner's conclusion that the Veteran's degenerative disc disease was expected to occur with age.

The Board acknowledges that a September 2007 VA treatment record alluded to a relationship between a bathtub injury and the Veteran's back pain.  However, it is unclear when this injury occurred.  Furthermore, the record demonstrates that evidence of disc degeneration was present before September 2007.  Thus, it does not appear that there was an intercurrent injury after service that caused the Veteran's degenerative disc disease.  The Board also notes that the Veteran's post-service employment with USPS involved lifting.  However, Dr. S. did not indicate that the lifting that occurred during service was distinguishable from the lifting the occurred after service in terms of whether the activity from one period played a greater role in the development of degenerative disc disease.  Resolving all benefit of doubt in favor of the Veteran, the weight of evidence supports finding that the Veteran's lumbar degenerative disc disease is related to his active service.  38 C.F.R. § 3.303.  As the record supports a grant of direct service connection, it is unnecessary for the Board to address any other theory of entitlement advanced.  Consequently, service connection for lumbar degenerative disc disease is granted.


ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as major depressive disorder, is granted as secondary to service-connected disabilities.

Entitlement to service connection for lumbar degenerative disc disease is granted.


REMAND

The Board initially finds that a remand is warranted for the Veteran's claim for a TDIU as well as his increased rating claims for lumbar paravertebral myositis, residuals of a left ankle fracture, and bilateral nephrolithiasis in order to obtain outstanding Social Security Administration (SSA) records.  In a September 2017 statement, the Veteran's representative submitted an August 2017 determination letter from the SSA that found the Veteran disabled as of June 26, 2012.  According to the representative, the Veteran's service-connected disabilities were a significant factor in the SSA's determination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency such as the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2017).  As these records appear to be relevant to the Veteran's claim for a TDIU and his increased rating claims, efforts should be made to obtain them upon remand.

In addition, the Veteran was last provided with a VA examination to evaluate his service-connected lumbar paravertebral myositis in April 2016.  However, the examination report does not show that the examiner tested for pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  Consequently, a remand is required to obtain an adequate VA examination to evaluate the Veteran's lumbar paravertebral myositis under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record also shows that the Veteran has not yet completed a formal TDIU application form, VA Form 21-8940.  The Veteran should be provided with the opportunity to complete this form upon remand.  The Board additionally finds that any decision with respect to the increased rating claims remanded herein may affect the Veteran's claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of these claims must be deferred until the appropriate actions concerning the Veteran's increased rating claims are completed and the matters are either resolved or prepared for appellate review.

The Board also notes that the November 2016 statement of the case reflects that the Veteran underwent a VA examination to evaluate his bilateral nephrolithiasis on April 19, 2016.  The statement of the case also stated that that it had considered VA treatment records dated from May 2016 to October 2016.  However, neither the examination report nor the records have been associated with the claims file.  In light of the fact that the Veteran's claims are already being remanded for outstanding SSA records, all relevant and outstanding VA treatment records, to include the April 19, 2016 VA examination report, should also be obtained upon remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar paravertebral myositis, residuals of a left ankle fracture, and bilateral nephrolithiasis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include the April 19, 2016 VA DBQ Kidney Conditions (Nephrology) from the San Juan VA Medical Center, and any treatment records from the VA Caribbean Healthcare System dated since March 2016.

3.  Request that the Veteran complete a current formal TDIU application form (VA Form 21-8940).

4.  After completing the preceding development in paragraphs 1, 2, and 3, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his lumbar paravertebral myositis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar paravertebral myositis under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his lumbar paravertebral myositis.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


